Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment filed on 21 January 2021.  As directed by the Amendment, claim 20 has been added.  Claims 1-3, 5, 7-16, and 18-20 are pending in the application.
Response to Arguments
The arguments in the Remarks filed on 29 June 2020 have been fully considered, but are not persuasive. 

On pages 7-8 of the Remarks filed on 21 January 2021, the Applicant states:

    PNG
    media_image1.png
    313
    648
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    730
    651
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    119
    647
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    510
    666
    media_image4.png
    Greyscale


The Examiner respectfully disagrees. As a preliminary matter, the Examiner notes that when considering the claimed “historic time slots” and “future time slot”, he is taking the broadest reasonable interpretation of the term “time slot” to include any continuous period of time, of any duration.  Further, this interpretation of “time slots” 

Table 1 on page 217 of Leroux depicts a sample of monitored user data, including applications used, as well as the time, day of the week, location, and speed of the user when the applications were used.  Table 2 on the same page shows that same information condensed into “clusters” based on the user’s context.  For example, the usage of the “AlarmClock” and “Agenda” applications at 7:40 and 7:50 respectively shown in Table 1 have been clustered together with a time of “Time 1” in Table 2.  Likewise, the applications used from 8:00 to 8:30 in Table 1 are clustered together in Table 2 under “Time 2.”  The Examiner contends that any of these time clusters reads on the claimed “time slot.”  
On page 221 of Leroux, predictions of future application usage may be made based on user context, including the context of “Time” (Leroux, § 3.3)

[88%] Location 1,Time 5==>AlarmClock
[97%] Location 1,Time 5,Speed 1==>AlarmClock
[1%] Location 1, Time 5,Speed 2==>AlarmClock
[74%] Location 2,Email==>GoogleMaps
[77%] Facebook,Email==>Youtube


User data, including location, time, day of the week, speed and applications used are also grouped into “Profiles,” as shown in Table 3 of Leroux.  Section 3.1 of Leroux discloses that sequential patterns of application usage are considered: (“Sequential patterns between applications. e.g. after the email application, the mobile agenda is often consulted. The sequence of application usage within a profile, e.g. an application that is always used at the beginning of a profile, is also included in this pattern search.” (emphasis added).  A “profile” may include a time cluster such as “Time 1”, so Leroux discloses predicting applications that may be used within a profile based on the usage of other particular applications used within that profile, corresponding to the claimed “predicting whether a service will be used in a future time slot based on whether another service has been predicted to be used in said future time slot.”

	On pages 9-11 of the Remarks, the Applicant further argues:

    PNG
    media_image5.png
    114
    651
    media_image5.png
    Greyscale
[…]

    PNG
    media_image6.png
    110
    486
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    451
    664
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    331
    661
    media_image8.png
    Greyscale


	The Examiner respectfully disagrees.  As the Applicant states, Fig. 3 of Leroux is “a weighted directed graph for a working profile, taking into account the time differences between different applications.”  As stated above, a “profile” may include a period of time such as “Time 1” or “Time 5”.  The directed graph shown in Fig. 3 allows for the prediction of application usage in a profile depending on what other applications are used.	As stated earlier, Section 3.1 of Leroux discloses that sequential patterns of application usage are considered: (“Sequential patterns between applications. E.g. after the email application, the mobile agenda is often consulted. The sequence of application usage within a profile”, e.g. an application that is always used at the beginning of a profile, is also included in this pattern search.) (underlining added)


	On pages 11-12 of the Remarks, the Applicant argues:

    PNG
    media_image9.png
    101
    633
    media_image9.png
    Greyscale

	[…]

    PNG
    media_image10.png
    646
    657
    media_image10.png
    Greyscale


The Examiner respectfully disagrees.  The response presented in the last office action is maintained and reproduced below.  In short, after the prediction of future application usage as disclosed by Leroux, the method of Oloffson can predict future periods of activity and inactivity corresponding to the predicted application, and adjust the parameters of the RAN (Radio Access Network) accordingly “to ensure better resource utilization and/or user performance.”  The examiner contends that these “future periods” of time fairly read on the claimed “time slots”.

As taught by Olofsson at ¶ [0032], the invention “can be configured to detect a particular pattern in the flow of traffic corresponding to a particular application, or a combination of two or more applications being used concurrently by the user.” Olofsson further states at ¶ [0049] “It can be see[n] from the above that the invention makes use of fact that user activity created by certain applications has a repetitive pattern (i.e. periodic), which is used to better predict future periods of user activity and inactivity. By actively measuring the traffic characteristics, the configuration of the RAN [Radio Access Network] is dynamically adapted during a communication session on a per UE basis to ensure better resource utilization and/or user performance.”  Thus, one of ordinary skill in the art, having both references in front of her, would be motivated to combine the predicted application usage of Leroux with Olofsson’s teaching of recognizing patterns of user activity associated with a particular application in order to dynamically adapt the configuration of a radio access network to achieve better resource utilization and/or user performance.  In other words, once the future usage of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leroux et al., "Mobile application usage prediction through context-based learning," Journal of Ambient Intelligence and Smart Environments 5 (2013) pp. 213-235, hereinafter "Leroux" (previously cited) in view of Samra et al., "Analysis of Clustering Technique in Android Malware Detection," 2013 Seventh International Conference on Innovative Mobile and Internet Services in Ubiquitous Computing, pp. 729-733 (2013), hereinafter "Samra,” (previously cited) and further in view of Olofsson et al. (US 2011/0199934, hereinafter "Olofsson”) (previously cited).

Regarding claim 1, Leroux discloses [a] method in a communication network, the method comprising: obtaining information about which services, of a plurality  of services, have historically been used in which historic time  slots in the communication network;  (pg. 217, Tables 1 and 2, user data is collected, including context information such as location, day, speed, time, and applications used; the data is clustered based on the context parameters, including time of use) analyzing the obtained information to determine that whether a first service of the plurality of services is used in one or more of the historic time slots correlates with whether a second service of the plurality of services  is used in said one or more of the historic time slots; (pg. 218, Table 3, the clustered user data is collected into "profiles" which include the applications used together in the profile; § 2.3, pp. 218-219 for clustering on the application level, all applications that are used between two standby modes of a device are taken as one cluster; § 3.1, pg. 219, the system detects applications that are used together, such as music and Facebook) […] predicting whether the first service will be used by a user in a future time slot; predicting, based on whether the first service has been predicted to be used in the future time slot, whether the  second service will be used by the user in said future time slot. (Pg. 221, Fig. 3 and § 3.3, a weighted direction graph is created which shows possible sequences of application usage, and probabilities for particular transitions are calculated.  For instance, Facebook or Email usage has a 77% probability of being followed by Youtube usage within a determined amount of time; From Fig. 3, Phone usage leads to an 8/27 chance that it will be followed by Agenda usage within one predicting, based on whether the second service has been predicted to be used by the user in the future time slot, whether a third service will be used by the user in the future time slot (Leroux, Fig.3, the depicted weighted graph depicts multiple sequential transitions between applications, such as from “Phone” to “Agenda” and then to “Quick Office,” or from “Phone” to “Agenda” to “Email.” [These multiple sequential transitions may occur within a single time slot of adequate length.])

Leroux does not explicitly disclose wherein the first service belongs to a first group of services, the second service belongs to a second group of services, the second service is a representative service of the second group of services or wherein the third service is a represented service belonging to the second group of services.
Samra teaches wherein the first service belongs to a first group of services, the second service belongs to a second group of services, the second service is a representative service of the second group of services and wherein the third service is a represented service belonging to the second group of services.; (Samra, § III(B) "K-means Clustering algorithm", “the main idea [of K-means clustering] is to define k centroids, one for each cluster”; “the simple K-means algorithm chooses the centroid randomly from the application set”; “The next step is to take each 
Samra is analogous art, as it is directed to the task of grouping similar mobile applications together.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the application data collected by Leroux to cluster similar applications using the K-means clustering algorithm of Samra, the benefit being that “clustering gives good results with information retrieval (IR); It aims to automatically put similar applications in one cluster (Samra, Abstract) and “We apply a clustering technique using K-means algorithm, which is widely used in Machine Learning” (Samra, pg. 730, Col. 1, ¶ 5). “K-means algorithm is used in our experiments to get the best clustering results.  It follow a simple and easy way to classify a given document set through a certain number of clusters (assume k clusters).” (Samra, pg. 731, Col. 1, first full paragragh)

and adjusting at least one parameter of the communication network based on the prediction of whether any of the first  service, the second service, and the third service will be used by the user in the  future time slot.  
Olofsson teaches and adjusting at least one parameter of the communication network based on the prediction of whether any of the first  service, the second service, and the third service will be used by the user in the  future time slot.  (Olofsson, ¶¶ [0012-0015] define the LTE DRX parameters "on-duration," "inactivity timer," and active-time"; ¶ [0031-32] the invention is focused on using the temporal traffic behavior of a communication session to control one or more settings or parameters of the Radio Access Network configuration; ¶¶ [0036] and [0038], in response to traffic patterns, the radio access network configuration may be modified by increasing or decreasing the DRX parameter “inactivity timer”; ¶ [0049] the invention makes use of the fact that user activity created by certain applications has a repetitive pattern which is used to better predict future periods of user activity and inactivity; by actively measuring the traffic characteristics, the configuration of the Radio Access Network is dynamically adapted during a communication session on a per User Equipment basis to ensure better resource utilization and/or user performance.; Olofsson, ¶ [0032], the invention “can be configured to detect a particular pattern in the flow of traffic corresponding to a particular application, or a combination of two or more applications being used concurrently by the user.”; Olofsson, ¶ [0049] “It can be see[n] from the above that the invention makes use of fact that user activity created by certain applications has a repetitive pattern (i.e. periodic), which is used to better predict future 

Olofsson is analogous art, as it is directed to the task of modifying communications network parameters in response to user application behavior.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Leroux’s prediction of future application usage to modify communications network parameters as described in Olofsson, the benefit being that it may ensure better resource utilization and/or user performance, as recited by Olofsson at ¶ [0049].

	Claims 14, 15, and 16 recite similar limitations as claim 1, and are rejected under the same rationale as applied to claim 1 above.

	Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Leroux discloses wherein the prediction of whether the first service will be used is based on a machine learning algorithm.  (Leroux, pg. 215, Col. 1, ¶ 1, the goal is to automatically predict patterns in the user's 

	Regarding claim 3, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Leroux discloses wherein the machine learning algorithm is based on a hidden Markov model (HMM) or a Bayesian network model. (Leroux, pg. 215, Col. 1, ¶ 1, “the goal is to automatically predict patterns in the user's behavior based on the user's raw context data”; “Naïve Bayesian networks have been applied to classify the contexts of a mobile device user in his normal daily activities”)

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Olofsson teaches wherein said at least one parameter comprises a discontinuous reception (DRX) parameter for the user.  (Olofsson, ¶¶ [0012-0015] define the DRX parameters "on-duration," "inactivity timer," and active-time"; ¶ [0031-32] the invention is focused on using the temporal traffic behavior of a communication session to control one or more settings or parameters of the radio access network configuration; ¶¶ [0036] and [0038] in response to traffic patterns, the radio access network configuration may be modified by increasing or decreasing the inactivity timer; ¶ [0049] the invention makes use of the fact that user activity created by certain applications has a repetitive pattern which is used to better predict future periods of user activity and inactivity; by actively measuring the traffic 

Regarding claim 7, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Leroux discloses wherein the step of predicting whether the second service will be used in the future time slot comprises predicting that the second service will be used in the future time slot if the step of predicting whether the first service will be used in the future time slot comprises predicting that the first service will be used in said future time slot. (Pg. 221, Fig. 3 and § 3.3, a weighted direction graph is created which shows possible sequences of application usage, and probabilities for particular transitions are calculated.  For instance, Facebook or Email usage has a 77% probability of being followed by Youtube usage; From Fig. 3, Phone usage leads to an 8/27 chance that it will be followed by Agenda usage within one minute, which then leads to a calculable probability of each of the Email or Quick Office applications being used within a measurable period of time.  Note: the future usage of a second application may occur within the same time slot as the usage of the first application depending on the duration of the time slots, and Leroux identifies cases of applications being used simultaneously, such as a music application and a Facebook application. Leroux, § 3.1, first paragraph.

Regarding claim 8, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Samra teaches wherein the obtained information indicates that a correlation between the second service and the third service is higher than a correlation between the first service and the third service. (Samra, § III(B) "K-means Clustering algorithm", “the main idea [of K-means clustering] is to define k centroids, one for each cluster”; “the simple K-means algorithm chooses the centroid randomly from the applications set”; “the next step is to take each application belonging to a given data set and associate it to the nearest centroid”; “the K-means clustering partitions a data set by minimizing a sum-of-squares cost function” that minimizes a distance measure between an application and the cluster center. [The cluster centroid (which is an application) is therefore a "representative" application, and the other applications placed into the same cluster are "represented" by the centroid application.]  
As recited in claim 1 above, the first service and the second service are in different groups, the third service is in the same group as the second service, and the third service is a “represented” service represented by the second service.  In the terminology of Samra, the first service would be in one cluster, the second service would be the centroid (representative) service in another cluster, and the third service would be a represented service in the same cluster as the second service.  As such, the correlation based on collected data between the third service and the second service must be higher than the correlation between the third service and the first service, because the second and third services are in the same cluster, while the third and first services are in different clusters.  If the correlation between the third and first services had been higher than the correlation between the third and second services, then the minimization of the sum-of-squares cost function would have resulted in the third 

Claims 18 and 19 recite similar limitations as claim 8, and rejected under the same rationale as applied to claim 8 above.

Regarding claim 9, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Olofsson teaches wherein the method is performed by a node in a core network of the communication network. (Olofsson, ¶ [0011] “In a Long Term Evolution (LTE) communication system, the evolved Node B (eNB) can configure the DRX mode of operation using the RRC protocol.”; ¶¶ [0044-45] the network traffic may be measured at the eNB and then used to adapt one or more settings or parameters of the DRX mode of operation in the LTE communication network)

Regarding claim 10, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Leroux discloses wherein the step of analyzing comprises determining that whether the first service is used in said one or more of the historic time slots correlates with whether the second service is used in said one or more of the historic time slots at least 70%. (Leroux, pg. 221, Fig.3 and Col. 2, first paragraph, the directed graph and association rules are built from historic observed data and can represent probabilities of applications being used 

Regarding claim 12, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Leroux discloses wherein the plurality of services comprises Voice over IP, streaming video, e-mail, instant messaging, social networking, and/or automatic application updating services used by the user. (Leroux, pg. 221, Col. 2, first paragraph lists applications such as email, Facebook, and Youtube.)

Regarding claim 13, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Leroux discloses wherein the user is a mobile phone, a computer, or a machine-to-machine (M2M) device.  (Leroux, Abstract, [the invention is directed to mobile applications on smartphones and tablet computers]; Ibid., “on the mobile device, the framework continuously monitors the user’s previous use of applications together with several context parameters such as speed and location”)

Regarding claim 20, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Leroux discloses predicting, based on whether the second service has been predicted to be used by the user in the future time slot, whether any one of the services included in the second group of services will be used by the user in the future time slot (Leroux, Fig.3, the depicted wherein the second group of services includes more than two services. (Samra, § III(B) "K-means Clustering algorithm", “the main idea [of K-means clustering] is to define k centroids, one for each cluster”; “the simple K-means algorithm chooses the centroid randomly from the application set”; “The next step is to take each application belonging to a given data set and associate it to the nearest centroid”; [Each cluster centroid (which is an application) is therefore a "representative" application, and the other applications placed into the same cluster are "represented" by the centroid application.  There are “k” different clusters of applications (corresponding to at least the claimed “first group of services” and “second group of services”), with each cluster having a representative application as its centroid (corresponding to at least the claimed “representative” services) and represented applications as the other members of the cluster.  The k-means clustering of Samra is operable to place each of the n applications into one of the k clusters, with no restrictions on the number of applications per cluster.  Table 1 of Samra lists two clusters (“business” and “tools”), with several thousand applications (corresponding to the claimed “more than two services”) in each cluster.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leroux , Samra, and Olofsson, and further in view of Mermoud et al. (US 2014/0222997, hereinafter “Mermoud” (previously cited).

Regarding claim 11, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  
The above combination does not teach wherein each of the future and historic time slots has a uniform length of between 1 and 30 minutes.
Mermoud teaches wherein each of the future and historic time slots has a uniform length of between 1 and 30 minutes. (Mermoud, ¶ [0038-0039]  a Hidden Markov Model is trained with historical resource usage data, averaged into one-minute time slots; ¶ [0056] HMM is trained using multidimensional traffic data for a particular node, which is recorded as an average over a time interval, or "bin" [corresponds to claimed “time slots”]. Ibid., “The delta-t [i.e., “length”] of these bins may range between a few tens of milliseconds to an hour.”)
Mermoud is analogous art, as it is in the same field of predicting future activity based on historical activity.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the probabilistic application usage model of
Leroux with the time slots of Mermoud, the benefit being that analysis of past traffic at a node may allow for the prediction of future traffic at that node, as cited by Mermoud at ¶ [0019].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SCOTT R GARDNER/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126